Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 26 December 2021 has been entered.  Claims 5, 12 and 19 have been canceled, and Claims 1-4, 6-11, 13-18, and 20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every §112(b) rejection in the Non-Final office action mailed 27 September 2021.

Response to Arguments
Applicant's arguments filed 26 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “nothing in Mori discloses the recited inter-frame differences of raw sensor measurement data,” the Examiner respectfully disagrees. Applicant’s specification describes a “frame” of data as a scan over time, i.e. a specific sensor data point in a specific point of time. Mori discloses that the data reception unit creates and outputs observation data of each sensor. (¶6)  Further as shown if Figs. 6 and 7, the observation data of the first sensor (data including image data, characteristics of light, the electromagnetic waves or sound) is clearly marked as an “x” and the observation data of a second sensor (data including image data, characteristics of light, the electromagnetic waves or sound) is clearly marked with a 󠄀”□”.  The position within the model at a point in time for both the first and second . 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori US 2017/0372149.
Regarding claims 1, 8, and 15, Mori discloses a method (claim 1), an apparatus comprising at least one memory device storing instructions configured to cause one or more processing devices to perform operations (claim 8), and a system comprising: a 

populating, by a computing system, an environmental model with raw sensor measurement data captured by different types of sensors in a vehicle (in at least paragraph [0019], first sensor and second sensor), wherein the raw sensor measurement data includes one or more of image data, characteristics of light, or electromagnetic waves, (in at least paragraph [0019], wherein the first sensor and second sensor receive for instance light or electromagnetic waves emitted or reflected by an object, and measure position information on an object in the surroundings of a host vehicle, the first sensor and second sensor may be a millimeter-wave radar, a laser radar, an ultrasonic sensor, an infrared sensor, an optical camera or the like), wherein the environmental model has an environmental coordinate field associated with a vehicle that is spatially aligned with measurement coordinate fields of the different types of the sensors, and wherein the environmental model stores the raw sensor measurement data in the environmental coordinate field based on the spatial alignment (in at least paragraphs [0006], wherein the data reception unit  creates and outputs observation data of each sensor [0024], wherein the data reception unit receives detection data of the first sensor, from the first sensor, detection data of the second sensor, from the second sensor, and host vehicle data from the vehicle information sensor, processes as need the respective detection data into observation data, and paragraphs [0032-0038] ,wherein the data reception unit receives respective sensor 

separately analyzing, by the computing system, the raw sensor measurement data from the different types of the sensors to separately identify, on a per-sensor type basis, patterns in the raw sensor measurement data stored in the environmental model that are indicative of possible objects proximate to the vehicle, wherein each of the identified patterns corresponds to the raw sensor measurement data captured by one of the different types of the sensors (in at least paragraphs [0006], wherein the data unit creates and outputs observation data of each sensor, in at least paragraph [0019], wherein the first sensor and second sensor receive for instance light or electromagnetic waves emitted or reflected by an object, and measure position information on an object in the surroundings of a host vehicle, the first sensor and second sensor may be a millimeter-wave radar, a laser radar, an ultrasonic sensor, an infrared sensor, an optical camera or the like, in at least paragraph [0024], wherein the data reception unit receives detection data of the first sensor, from the first sensor, detection data of the second sensor, from the second sensor, and host vehicle data from the vehicle information sensor, processes as needed the respective detection data into observation data, and paragraphs [0032-0038] ,wherein the data reception unit receives respective sensor data from first and second sensors and also the data reception unit receives a reception 

after the identification of the patterns in the raw sensor measurement data, analyzing, by the computing system, the raw sensor measurement data corresponding to the identified patterns between multiple frames to identify inter-frame differences of the raw sensor measurement data corresponding to the identified patterns  (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [087-0091], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object).

associating, by the computing system, the patterns in the raw sensor measurement data from the different types of the sensors to identify detection events corresponding to the possible objects proximate to the vehicle, based, at least in part, on the inter-frame differences of the raw sensor measurement data corresponding to the identified patterns, wherein a control system for the vehicle is configured to control 

Regarding claims 2, 9, and 16, Mori discloses the limitations the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, wherein identifying the patterns in the raw sensor measurement data further comprises extracting features from the image data corresponding to at least one image capture device (in at least paragraph [0019], wherein the first and second sensor may be an optical camera and further in cited sections above in the independent claims).  

Regarding claims 3, 10, and 17, Mori discloses the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, wherein identifying patterns in the raw sensor measurement data further comprises identifying, on the per-sensor type basis, one or more clusters of data points in the raw sensor measurement data (in at least Figs. 6 and 7, and paragraphs [0086-0088], wherein a cluster of data points are provided based on the observation of the first sensor and the second sensor).  

Regarding claims 4, 11, and 18, Mori discloses the limitations of claims 3, 10, and 17 as shown above.  Mori further discloses the method, apparatus, and system, wherein identifying the clusters of the data points in the raw sensor measurement data further comprises: 
identifying spatial locations in a particular time period for the data points in the raw sensor measurement data from the environmental model (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [0087-0094], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object); 

determining a state corresponding to the data points in the raw sensor measurement data based, at least in part, on inter-frame differences corresponding to the data points in the raw sensor measurement data (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and 

grouping a subset of the data points in the raw sensor measurement data into one of the clusters based on the identifying spatial locations in the particular time period and the determined state corresponding to the data points (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [087-0091], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object).  

Claim Rejections - 35 USC § 103
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Hartung US 2017/0139411. 

Regarding claims 6, 13, and 20, Mori discloses the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, wherein the detection events have properties associated with the possible objects proximate to the vehicle (in at least paragraph [0026], the object data includes a state vector of the object).  

Mori fails to explicitly disclose however Hartung teaches the method, wherein the detection events have properties associated with the possible objects proximate to the vehicle, and wherein associating the patterns in the raw sensor 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the sensor measurement and object recognition as disclosed by Mori with the object detection and confidence as taught by Hartung in order to increase safety of a vehicle.

Regarding claims 7 and 14, the combination of Mori and Hartung teaches the limitations of claims 6 and 13 as shown above.  Mori further discloses the method and apparatus, wherein the properties include at least one a unity, a velocity, an orientation, a center of gravity, an existence, a size, or a novelty associated with the detection events (in at least paragraph [0026], state vector of object for example speed of the object).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669